                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     LEONARD JAMES FOX,                               Case No. 18-07221 BLF (PR)
                                  12                   Plaintiff,                         ORDER GRANTING MOTION FOR
Northern District of California
 United States District Court




                                                                                          SECOND EXTENSION OF TIME TO
                                  13             v.                                       FILE OPPOSITION
                                  14     DR. NGUYEN, et al.,
                                  15                   Defendants.
                                                                                          (Docket No. 36)
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against medical personnel at Salinas Valley State Prison (“SVSP”). On
                                  20   April 19, 2021, Defendants filed a motion for summary judgment. Dkt. No. 33. Based on
                                  21   a timely filed motion with good cause shown, Plaintiff was granted a first extension of
                                  22   time to file opposition by July 20, 2021. Dkt. No. 35. Plaintiff moves for a second
                                  23   extension of time of at least another sixty days to file opposition based on limited access to
                                  24   the prison’s law library due to the COVID-19 pandemic and the need for more time to
                                  25   obtain medical documents. Dkt. No. 36. Good cause appearing, Plaintiff’s motion is
                                  26   GRANTED, such that his opposition is due no later than September 18, 2021.
                                  27          Defendants’ reply shall be filed no later than fourteen (14) days after Plaintiff’s
                                  28
                                   1   opposition is filed.
                                   2             This order terminates Docket No. 36.
                                   3             IT IS SO ORDERED
                                   4   Dated: __July 15, 2021_____                         ________________________
                                                                                           BETH LABSON FREEMAN
                                   5
                                                                                           United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Motion for Second EOT to File Opp.
                                       PRO-SE\BLF\CR.18\07221Fox_eot_opp2

                                  26

                                  27

                                  28
